Dear Mr. Fontenelle:
This letter is in response to your letter of April 5, 1993, concerning Temporary Teaching Assignments (hereinafter "TTA's"). In your letter you stated that, because of scheduling problems, most of the high schools in the Plaquemine Parish School System employ several TTA's.  Further, you asked whether or not the school Board could require a tenured teacher, teaching outside his or her field of certification, to earn six semester hours so that he or she may be placed on a temporary teaching assignment for the next year.
First, I direct your attention to Attorney General's Opinion Number 92-741, recently released.  This Opinion states that certified teachers should be hired whenever possible before TTA's are placed in open teaching positions.  I am assuming that you are utilizing TTA's only to the extent necessary.
Second, under the Interim Emergency Policy for hiring certified personnel, adopted by the Department of Education, a TTA may be reissued after a year where a minimum of six semester hours of credit have been earned, in residence or by extension, in the area in which the TTA was approved.  If six credit hours are not earned, a TTA renewal should not be granted. However, there are exceptions which, if applicable, would allow a TTA to be reissued for another year.  As provided for in the Interim Emergency Policy, the five exceptions are:  medical excuse; required courses not available; change of school, parish or school system; change of certification areas and; course not applicable toward certification.
You would be advised to review the Department of Education's Procedures for Granting Appeals for Renewal of TTA's which extrapolates on the five exceptions listed above.
As a condition of the TTA, teachers sign a TTA form which specifically states that the issuance of any further TTA's depends upon that teacher earning six credit hours during the year in which the TTA is applicable at an accredited institution in the area of the teaching assignment.  If a teacher refuses to take six credit hours, where no exceptions exists, and there are no positions available in his or her field of certification then that teacher may be refused a teaching position for the next year.
I hope that this information will assist you.  If you require any further information, please feel free to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0343p